Citation Nr: 0032293	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pharyngitis with tonsillectomy, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for arteriosclerotic 
heart disease with angina and hypertension, chronic 
obstructive pulmonary disease (COPD), open angle glaucoma, 
pes planus, claimed as flat feet, asthma, benign prostate 
hypertrophy, and throat cancer.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an effective date earlier than August 25, 
2000 for a compensable evaluation for calculus of the kidneys 
and ureter with left pyelonephritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the issue of entitlement to an 
increased evaluation for chronic pharyngitis with 
tonsillectomy for further evidentiary development and due 
process considerations, and that while this issue was in 
remand status, the regional office (RO) adjudicated 
additional issues which have also been developed for 
appellate review and included within the current appeal.  In 
the substantive appeal relating to these additional issues, 
however, the veteran has requested a hearing before the 
Board, thus necessitating this remand.  

The Board further notes that at the time of the Board's 
remand, the veteran was separately rated for calculus of the 
right kidney and calculus of the left kidney with 
pyelonephritis.  Thereafter, a September 2000 rating decision 
rated each of these disabilities together as calculus of 
kidneys and ureter with left pyelonephritis, and assigned a 0 
percent rating for this combined disability from January 27, 
2000, and a 10 percent evaluation effective from August 25, 
2000.  Thus, the Board has identified the issue with respect 
to entitlement to an earlier effective date for this 
disability to comport with the actions taken by the RO.


REMAND

As already noted above, in the veteran's substantive appeal 
received in October 2000, the veteran indicated that he 
desired a hearing at a local RO before the Board and/or a 
videoconference hearing before the Board at the office of the 
Department of Veterans Affairs (VA) located in San Antonio, 
Texas.  Thereafter, in a November 2000 letter to the veteran 
from the RO, the RO advised the veteran of the various 
hearing options before the Board, requested that the veteran 
notify the RO if he were interested in a videoconference 
hearing or no longer desired a hearing, and advised the 
veteran that if he wanted an "in-person" hearing before the 
Board at the RO, he was to do nothing.

The record does not reflect that the veteran responded to the 
November 2000 letter from the RO, and there is no indication 
that he was furnished with either a videoconference hearing 
or an "in-person" hearing before the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before the Board at the VA 
office located in San Antonio, Texas, in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704).  Should the 
veteran subsequently indicate his 
willingness to accept a videoconference 
hearing in lieu of the "in-person" 
hearing before the Board, he should once 
again be requested to sign a waiver of 
the "in-person" hearing, and following 
receipt of the waiver, the RO should 
schedule a videoconference hearing at the 
VA office in San Antonio.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



